  Case 13-43396          Doc 49    Filed 10/02/18 Entered 10/02/18 13:14:18              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-43396
         Rita D Wilson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/06/2013.

         2) The plan was confirmed on 03/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/05/2017.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,000.00.

         10) Amount of unsecured claims discharged without payment: $27,513.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-43396      Doc 49        Filed 10/02/18 Entered 10/02/18 13:14:18                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $69,872.00
       Less amount refunded to debtor                         $1,123.22

NET RECEIPTS:                                                                                   $68,748.78


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,898.27
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,398.27

Attorney fees paid and disclosed by debtor:                $1,500.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS                Unsecured         245.00        245.47           245.47        245.47         0.00
ASPIRE                          Unsecured         673.00           NA               NA            0.00        0.00
CAP ONE                         Unsecured           0.00           NA               NA            0.00        0.00
CBNA                            Unsecured     12,884.00            NA               NA            0.00        0.00
CHASE                           Unsecured      3,740.00            NA               NA            0.00        0.00
CHASE                           Unsecured      7,203.00            NA               NA            0.00        0.00
CHASE                           Unsecured      2,307.00            NA               NA            0.00        0.00
CITIBANK NA                     Unsecured     23,614.00     23,514.72        23,514.72      23,514.72         0.00
CITIZENS FINANCE CO             Unsecured           0.00           NA               NA            0.00        0.00
COMENITY BANK                   Unsecured           0.00           NA               NA            0.00        0.00
DEPT STORES NATIONAL BANK/MAC   Unsecured         622.00        572.16           572.16        572.16         0.00
GM FINANCIAL                    Unsecured         596.00           NA               NA            0.00        0.00
GM FINANCIAL                    Secured       21,446.00     21,483.57        21,483.57      21,483.57    2,170.72
HSBC                            Unsecured           0.00           NA               NA            0.00        0.00
IC SYSTEMS                      Unsecured         110.00           NA               NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO      Unsecured            NA         110.14           110.14        110.14         0.00
LORD & TAYLOR                   Unsecured           0.00           NA               NA            0.00        0.00
LORD & TAYLOR                   Unsecured           0.00           NA               NA            0.00        0.00
LVNV FUNDING                    Unsecured         265.00        308.06           308.06        308.06         0.00
MIDLAND FUNDING LLC             Unsecured            NA       2,938.92         2,938.92      2,938.92         0.00
PORTFOLIO RECOVERY ASSOC        Unsecured           0.00           NA               NA            0.00        0.00
Prime Acceptance Corp           Unsecured           0.00           NA               NA            0.00        0.00
QUADRANGLE HOUSE CONDOMINIU     Secured       10,350.42            NA        10,350.43      10,350.43         0.00
RNB-FIELDS3                     Unsecured           0.00           NA               NA            0.00        0.00
WEBBANK DFS                     Unsecured           0.00           NA               NA            0.00        0.00
WELLS FARGO BANK NA             Secured      146,184.00    144,416.32       144,416.32            0.00        0.00
WELLS FARGO BANK NA             Secured              NA       1,656.32         1,656.32      1,656.32         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-43396         Doc 49      Filed 10/02/18 Entered 10/02/18 13:14:18                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $144,416.32              $0.00             $0.00
       Mortgage Arrearage                                 $1,656.32          $1,656.32             $0.00
       Debt Secured by Vehicle                           $21,483.57         $21,483.57         $2,170.72
       All Other Secured                                 $10,350.43         $10,350.43             $0.00
 TOTAL SECURED:                                         $177,906.64         $33,490.32         $2,170.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,689.47         $27,689.47              $0.00


Disbursements:

         Expenses of Administration                             $5,398.27
         Disbursements to Creditors                            $63,350.51

TOTAL DISBURSEMENTS :                                                                      $68,748.78


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
